Title: To Thomas Jefferson from John Steele, 9 September 1807
From: Steele, John
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Philadelphia Septr. 9th. 1807.
                        
                        Motives of delicacy would render it a difficult task for me to address you, in relation to the office of
                            Collector of the Port of Philada., during the life of the present Incumbents, were not the step advised by my friends as
                            necessary—From the low state that Genl. Muhlenberg is represented to be in, it is highly probable the office may soon
                            become vacant, for which I would then request to be considered, by the President, as a candidate
                        Not having the honor of being personally known to you, I wholly rest my application on the recommendation of
                            Mr. Leiper and other of my friends here, who may have the goodness to interest themselves in my behalf, having nothing of
                            my own to offer but the assurance that what little talent and integrity I possess shall be faithfully employed, in
                            discharging the duties of the office, if, under the contingency of its becoming vacant, I should be so happy as to have
                            your approbation for the appointment
                        I have the honor to be, with sentiments of high esteem and respect your Obedt. Hble. Servt.
                        
                            Jno. Steele
                            
                        
                    